Citation Nr: 0212216	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-20 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado



THE ISSUE

The propriety of the initial 40 percent evaluation for the 
service-connected cervical spine disability.  

(The issue of an increased rating for the service-connected 
residuals of the service-connected brain concussion, 
currently evaluated as 10 percent disabling, will be the 
subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945 and from February 1954 to February 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that granted service connection for a cervical spine 
disability and assigned a 10 percent disabling evaluation, 
effective on March 28, 1995.  

Thereafter, in a September 2000 rating decision, the RO 
assigned a 20 percent disabling evaluation for the service-
connected cervical spine disability.  Subsequently, in an 
August 2001 rating decision, the RO assigned a 40 percent 
rating evaluation, effective on March 28, 1995, for the 
service-connected cervical spine disability.  The Board is 
undertaking additional development on the issue of an 
increased rating for the service-connected residuals of a 
brain concussion pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When development is completed, the Board will provide notice 
of it as required by Rule of Practice 903.  (67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected cervical spine disability is shown 
to be manifested by neurological findings of radicular pain, 
numbness across and shoulders and down the left arm and 
objective findings of limitation of motion with little 
intermittent relief and to be productive of a level of 
impairment that more nearly approximates that pronounced 
intervertebral disc syndrome.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation 
for the service-connected cervical spine injury residuals 
with degenerative joint and disc disease have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§4.1, 4.3, 4.7, 4.40, 4.45; 4.71a including 
Diagnostic Code 5293 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In an August 1977 letter, Dr. William G. Mehos, reported that 
the veteran suffered from migraine headaches and 
osteoarthritis of the spine.

In a March 1996 letter, David Dickerson, D.C., stated that x-
ray studies taken in July 1995 revealed an old compression 
fracture of the 5th cervical vertebrae, bone spur formation 
on the anterior aspect of the superior and inferior margins 
of the body at the C5 level, as well as the inferior margin 
of the anterior body at the C4 level, and bone spur formation 
in the superior anterior margin of the body at the C6 level.  
Dr. Dickerson also stated that these bone spur formations, as 
well as the vertebral misalignments at the C7 and C1 levels, 
were the result of the old compression fracture.  

As to the veteran's history, Dr. Dickerson reported that the 
veteran had complaints in July 1995 of numbness in the left 
arm with "pins and needles," neck pain, and shortness of 
breath.  At the time the letter was written, Dr. Dickerson 
stated that the veteran was still experiencing numbness in 
the left shoulder area, but that his headaches had decreased.  

In closing, Dr. Dickerson stated that the veteran suffered a 
compression injury with subsequent arthritic changes that 
resulted in bone spur formations and caused periodic numbness 
and neck pain.  

In June 1996, the veteran underwent a VA examination.  The 
veteran reported a history of having migraine headaches and 
that, over the years, he had developed left side neck pain 
that radiated across the shoulders, into the left arm, and 
down to the thumb, with occasional weakness of the left hand 
and arm.  

Upon examination of the veteran's neck, the examiner reported 
having crepitus with mobility and slight spasm and tenderness 
on palpation of the left paracervical musculature.  The range 
of motion was that of 75 degrees of rotation to the left and 
right, 30 to 35 degrees of extension, and 25 degrees side of 
bending, bilaterally.  The veteran was able to flex his chin 
to his chest wall.  

Neurologically, there were no areas where the veteran could 
not sense tactile stimulation.  His grip was equal on the 
right and left and he had normal strength in the digits 
bilaterally at 4 to 5+/5.  His reflexes were 2+/4 in the 
bronchial radialis, triceps and biceps, and in both the right 
and left upper extremities.  X-ray studies revealed some disc 
space narrowing, anterior spurring and wedging, and increased 
kyphosis.  Diagnoses included those of cervical spine 
compression with residual radicular pain into the left upper 
extremity.  

In a June 1997 letter, Dr. Robert Hall, Rocky Mountain 
Orthopaedic Associates, stated that the veteran had 
complaints of having left side neck pain that radiated down 
to his left elbow.  The veteran stated that the pain was 
intermittent, but the passage of time between episodes was 
getting shorter.  

The veteran also had complaints of tingling in the left neck 
region that radiated down to his left hand and considerable 
"grinding" in the neck when he turned to the left or right.  
As a result of this pain, the veteran reported that he had 
difficulty sleeping and that coughing and sneezing would 
cause pain and discomfort to the left side of his neck.  

Dr. Hall reported that, upon examination, the veteran had 
normal cervical lordosis and that his range of motion was 
that of 30 degrees of flexion, 45 degrees of extension, 30 
degrees of rotation to the left and right, and 28 degrees of 
lateral bending to the right and 30 degrees to the left.  The 
veteran also exhibited normal sensation on his forearm and 
back of his hand.  

Upon reviewing VA x-ray studies taken in June 1997, Dr. Hall 
reported that the veteran exhibited marked cervical 
degenerative disc disease and narrowing of the anterior 
aspect of the vertebral body of the C5 level, but no evidence 
of any true fracture line, and that the veteran suffered from 
mild wedging.  

The veteran also exhibited osteoarthritic lipping from the C4 
down to C7 level and marked narrowing of the intervertebral 
foramina on the left side at the C4-5 and C5-6 levels with 
osteophytes projecting into the intervertebral foramina.  The 
right side of the neck showed slight narrowing of the 
intervertebral foramina at the C6-7 with very little 
narrowing at C4-5 and C5-6.  

Finally, the x-ray studies revealed a flattening of the 
normal cervical lordosis with a very slight kyphosis present 
in the mid-cervical spine area.  

Dr. Hall diagnosed cervical degenerative disc disease with 
narrowing of the intervertebral foramina at the C3-4, C4-5, 
and C5-6 levels on the left side causing pain to radiate into 
the left upper extremity.  

In a July 1997 addendum letter, Dr. Hall stated that the 
wedging of the veteran's C5 vertebral body was not secondary 
to the compression fracture the veteran suffered in 1945.  

In a September 1997 letter, Dr. Timothy McLeod, McLeod 
Orthopaedic Clinic, stated that the veteran had complaints of 
having pain in the dorsal cervical area that radiated down 
into the left scapular area and down his left arm.  The 
veteran was able to touch his chin to his chest, but lacked 
three inches of touching his chin and ear to the shoulders.  
He was able to hyperextend the spine to approximately 10 
degrees.  

The veteran had full range of motion in the upper extremities 
and was intact neurologically, including reflexes at the 
brachioradialis, biceps, and triceps, bilaterally.  His 
muscle strength was 5+ in all major groups in the upper 
extremities.  X-ray studies taken in 1990 revealed 
degenerative disc disease between the C5 and C6 levels with 
osteoarthritic changes.  Dr. McLeod diagnosed the veteran as 
having degenerative cervical disc at the C5-6 level with mild 
radicular symptoms into the left arm and shoulder.  

In April 1998, the veteran underwent a magnetic resonance 
imaging (MRI) study.  The examiner diagnosed the veteran as 
having mild to moderate spinal canal stenosis at the C4-5 and 
C5-6 levels with effacement of the ventral subarachnoid 
space.  The spinal cord did not appear significantly 
compressed and there was no evidence of disc herniation.  

At the C4-5 level, there was moderately severe foraminal 
stenosis on the left and mild lateral recess stenosis 
bilaterally due to uncinate arthropathy and left-sided facet 
arthropathy.  There was moderate foraminal stenosis on the 
left at the C5-6 level and moderately severe foraminal 
stenosis on the right at the C6-7 level.  

In October 1999, the veteran underwent another VA 
examination.  The veteran had complaints of having crepitus 
and neck pain that radiated toward his head if he turned his 
head too quickly.  The veteran also stated that he 
experienced paresthesias down his left arm radiating into his 
left thumb.  His range of motion was that of zero to 65 
degrees of flexion, zero to 35 degrees of extension, zero to 
55 degrees of lateral rotation to the right and zero to 50 
degrees to the left, and zero to 40 degrees of lateral 
flexion to the right and zero to 25 degrees to the left, 
which resulted in a pulling sensation in his strap muscles.  

The veteran had normal strength in the upper extremities and 
normal reflexes at 1-2+ and symmetrical at the bicipital, 
tricipital, and brachioradialis levels.  His sensory 
examination was normal, and the veteran did not exhibit 
fatigability, incoordination, weakened movement, functional 
loss, or further pain.  With respect to the cervical spine, 
the examiner diagnosed extensive spondylosis with residuals 
of discomfort, intermittent paresthesias and decreased range 
of motion.

In an undated statement, the veteran's spouse stated that the 
veteran had suffered from a continual dull headache and 
"neck troubles" since she had known him.  She also stated 
that his driving had become worse by his inability to see 
oncoming traffic at crossroads and intersections, which 
resulted in her taking over most of the driving 
responsibilities.  She stated that the veteran could not 
perform a day's work without taking frequent breaks and that 
he often suffered from loss of balance.  

In an April 2000 letter, Dr. Matt Burkley noted that the 
veteran had significant degenerative joint disease and 
foraminal stenosis as demonstrated by the April 1998 MRI.  

The physical therapy notes, dated in June and July 2000, show 
treatment for gait disturbance and neck pain.  Specifically, 
in July 2000, the veteran had complaints of neck pain with 
decreased range of motion and palpable muscle tightness.  

During the February 2001 hearing at the RO, the veteran 
testified that he had difficulty sleeping at night because of 
pain across his shoulders and neck, headaches, and numbness 
in the left arm running from his shoulder down to the thumb, 
sharp pain if he moves his head too quickly, and limited 
range of motion.  

In a March 2001 neurological consultation, Dr. D.J. Glatz 
stated that the veteran suffered from cervical pain, numbness 
in the left upper extremity and neuritic pain extending into 
the occipital area, especially on the left side.  The veteran 
did not experience focal weakness, but he felt that his hands 
were less coordinated.  

The examination of the neck revealed tenderness to palpation 
at the C6-C7 level with restricted cervical range of motion 
in all directions.  The veteran exhibited no tenderness to 
palpation over the left greater occipital nerve or carotid 
artery bruits.  

Upon motor examination, the examiner noted that bulk was 
symmetrical, tone was normal, strength revealed mild weakness 
in the left biceps and left wrist extensor, but was normal in 
the upper extremities, and coordination was within normal 
limits.  

The veteran reported a slight diminished sensation on the 
radial surface of the left forearm, but otherwise, sensation 
was intact to superficial pain touch, vibration, and 
position.  His reflexes were diminished in the left upper 
extremity, primarily the left biceps, and knee and ankle 
reflexes were preserved.  

Dr. Glatz diagnosed the veteran as having cervical pain with 
a report of both occipital neuritic pain and left upper 
extremity neuritic pain with persistent mild weakness in the 
left upper extremity suggesting nerve root irritation.  He 
also stated that the veteran was developing additional 
degenerative arthritis.  



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the September 2000 Statement of 
the Case and August 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, light of the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that an initial rating higher than 40 
percent is warranted for the service-connected cervical spine 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

The veteran is currently rated as 40 percent disabling under 
Diagnostic Code 5293.  

Pursuant to Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

Additionally, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
considered under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After careful review of the medical evidence, the Board 
concludes that the service-connected cervical spine condition 
is productive of a disability picture that more nearly 
approximates the criteria required for the assignment of a 60 
percent rating in this case.  

In this regard, the veteran has had continual complaints of 
having neck pain and associated numbness and tingling that 
radiates down his left arm and across the shoulders, 
resulting in sleep difficulties and the inability to drive 
effectively.  There is shown a significant diminishment of 
reflexes in the left upper extremity.  

Furthermore, the veteran has exhibited decreased range of 
motion.  Specifically, Dr. Hall reported in June 1997 that 
the veteran's range of motion of the cervical spine was 30 
degrees flexion, 45 degrees extension, 30 degrees rotation to 
the left and right, and 28 degrees lateral bending to the 
right and 30 degrees to the left.  Likewise, in October 1999, 
the veteran's range of motion, in part, was zero to 65 
degrees flexion and zero to 35 degrees extension.  

Moreover, in March 2001, Dr. Glatz reported that the veteran 
exhibited tenderness to palpation at the C6-C7 level with 
restricted range of motion in all directions.  In addition, 
he noted that the veteran suffered from mild weakness in the 
left biceps and left wrist extensor, a slight diminished 
sensation on the radial surface of the left forearm, and 
diminished reflexes in the left upper extremity.  In 
conclusion, Dr. Glatz stated that the veteran's symptoms 
suggested a nerve root irritation.   

However, a rating higher than 60 percent is not warranted 
under Diagnostic Code 5286 as the veteran does not exhibit a 
complete bony fixation of the spine at an unfavorable angle, 
warranting a 100 percent rating.  38 C.F.R. § 4.71a (2001).  

Therefore, given the veteran's complaints of cervical spine 
pain, neurological findings appropriate to the site of disc 
disease and his decreased range of motion, the Board finds 
that his service-connected cervical spine disability results 
in a level disablement consistent with that of pronounced 
intervertebral disc syndrome.  

The increased rating of 60 percent for the service-connected 
cervical spine disability in this case is for application 
from the date of the grant of service connection.  



ORDER

An initial rating of 60 percent for the service-connected 
cervical spine disability is granted, subject to the laws and 
regulations governing the payments of monetary awards.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

